Citation Nr: 1146253	
Decision Date: 12/19/11    Archive Date: 12/29/11

DOCKET NO.  09-24 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a traumatic brain injury (TBI).

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to a higher initial rating for right knee patellofemoral syndrome, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from August 2002 to April 2004.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from July 2008 and March 2009 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  Notices of disagreement were received in August 2008 and March 2009, a statement of the case was issued in June 2009, and a substantive appeal was received in June 2009.   

The Board notes that the Veteran also filed timely notices of disagreements with regards to the issues of entitlement to service connection for tinnitus, degenerative disc disease, and chest pain.  He also filed a timely notice of disagreement with regards to the issue of entitlement to an increased rating for left foot fracture residuals.  His June 2009 substantive appeal did not include these issues.  Consequently, they are not before the Board.  

The Board also notes that the RO issued a June 2010 rating decision in which it granted the Veteran a total disability rating based on individual unemployability (TDIU) effective May 1, 2010.

The RO issued a December 2008 rating decision in which it denied service connection for fibromyalgia, chronic fatigue syndrome, and irritable bowel syndrome (IBS).  The Veteran failed to file a notice of disagreement.  By way of a May 2011 correspondence, the Veteran has indicated that he wants these claims to be reopened.  The issues of whether new and material evidence has been received to reopen service connection claims for fibromyalgia, chronic fatigue syndrome, and IBS have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of entitlement to a higher initial rating for right knee patellofemoral syndrome is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's TBI is the result of an injury incurred during active duty service.  

2.  The Veteran's bilateral hearing loss is the result of excessive noise exposure during active duty service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a TBI have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The issues before the Board involve claims of entitlement to service connection. Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board notes that the lack of any evidence that the Veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in- service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the United States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post- service test results meeting the criteria of 38 C.F.R. § 3.385....For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

TBI
Outpatient treatment records reflect that the Veteran has been treated for a traumatic brain injury (TBI) since he was discharged from service.  Specifically, a September 2008 examiner's impression was that the Veteran had a TBI by symptom report following a February 2003 blast.  A December 2008 treatment report noted that the Veteran has a history of a possible TBI.  A February 2009 examination report noted that the Veteran was status post TBI with headaches, photophobia, and memory problems.  A November 2010 treatment report reflects an assessment of a mild to moderate TBI and PTSD.  

The Veteran underwent a VA examination in February 2009.  The examiner reviewed the claims file in conjunction with the examination.  He noted that while the Veteran was in Iraq, he was riding in a Bradley vehicle which was struck by a rocket propelled grenade.  The Veteran struck his face on the side of the truck and had his two front teeth knocked loose.  He lost consciousness for a short period of time (less than one minute); was dazed and confused for several minutes; and had memory gaps for 30 minutes following the blast.  The Veteran reported frequent nightmares, increased arousal, and frequent headaches; and that these symptoms   have been getting worse.

The examiner included a medical history in which he stated that the initial injury was moderate; that the Veteran's condition had not stabilized; and that stability would not be expected for two or more years.  He also noted that the Veteran had moderate memory impairment; decreased attention; difficulty concentrating; difficulty with executive functions (speed of information processing, goal setting, planning, organizing, prioritizing, etc.).  

After a thorough examination of the Veteran, the examiner diagnosed the Veteran with posttraumatic concussive syndrome.  He noted that memory loss was a problem associated with the diagnosis; and that it would have significant effects on his usual occupation.  He noted that the Veteran was diagnosed with posttraumatic stress disorder (PTSD); has had symptoms of depression; and has severe anger issues.  The examiner then opined that it was less likely than not that the Veteran's symptoms were caused or aggravated by a TBI.  His rationale was that the Veteran's headaches and subjective memory loss appear to be manifestations of other mental illness; and that the symptoms appear to be out of proportion to the level of injury from the blast.  

The RO denied the Veteran's claim based on the examiner's opinion that the Veteran's symptoms were less likely than not caused or aggravated by the TBI.  The RO acknowledged that the service treatment records reflect multiple shocks and explosions while involved in a campaign to take Saddam Hussein Airport.  The RO conceded possible exposure to an improvised explosive device (IED).  

The Board notes that there does not appear to be any debate as to whether the Veteran was subject to a grenade blast while in Iraq.  Moreover, the Veteran has consistently been seeking and receiving treatment for a TBI.  Finally, even the February 2009 examiner diagnosed the Veteran with posttraumatic concussive syndrome.  By definition, a concussion is a brain injury brought about by trauma.  As such, the February 2009 examiner did not opine that the Veteran did not incur a TBI while in service.  The examiner opined that the Veteran's reported symptoms were less likely than not related to that TBI.  

The Board finds that the service treatment records reflect a head injury as a result of a rocket propelled grenade; that the Veteran has given credible testimony that he suffered a TBI as a result of the injury; that he has been consistently treated for a TBI since service; and that the February 2009 VA examiner diagnosed the Veteran with posttraumatic concussive syndrome as a result of the in-service blast.  In giving the benefit of the doubt to the Veteran, the Board finds that service connection is warranted for a TBI.  

Hearing loss
Prior to entering service, the Veteran underwent a VA examination.  An audiological examination revealed that right ear pure thresholds at 500 hertz, 1000 hertz, 2000 hertz, 3000 hertz, and 4000 hertz were measured at 10, 20, 15, 20, and 10 decibels respectively.  Left ear pure thresholds at 500 hertz, 1000 hertz, 2000 hertz, 3000 hertz, and 4000 hertz were measured at 20, 25, 15, 20, and 15 decibels respectively.  

The Veteran underwent another VA audiologic examination in November 2003.  Right ear pure thresholds at 500 hertz, 1000 hertz, 2000 hertz, 3000 hertz, and 4000 hertz were measured at 100, 100, 100, 100, and 100 decibels respectively.  Left ear pure thresholds at 500 hertz, 1000 hertz, 2000 hertz, 3000 hertz, and 4000 hertz were measured at 100, 100, 100, 100, and 100 decibels respectively.  The examiner noted that the Veteran was routinely exposed to noise; and that he has high frequency hearing loss and low frequency hearing loss.  

The Veteran underwent a separation examination in April 2004.  Right ear pure thresholds at 500 hertz, 1000 hertz, 2000 hertz, 3000 hertz, and 4000 hertz were measured at 85, 90, 85, 85, and 85 decibels respectively.  Left ear pure thresholds at 500 hertz, 1000 hertz, 2000 hertz, 3000 hertz, and 4000 hertz were measured at 75, 80, 90, 90, and 85 decibels respectively.  Once again it was noted that the Veteran was subjected to steady noise exposure; and that he had high frequency hearing loss and low frequency hearing loss.  

The RO denied the claim on the basis of a June 2008 VA examination in which right ear pure thresholds at 500 hertz, 1000 hertz, 2000 hertz, 3000 hertz, and 4000 hertz were measured at 25, 25, 25, 25, and 25 decibels respectively.  Left ear pure thresholds at 500 hertz, 1000 hertz, 2000 hertz, 3000 hertz, and 4000 hertz were measured at 25, 25, 25, 25, and 25 decibels respectively.  The examiner found that hearing loss was not the result of in-service noise exposure.  Additionally, the RO noted that pursuant to 38 C.F.R. § 3.385, the level of hearing loss reflected in the June 2008 examination report does not constitute a hearing loss disability.  

The Veteran testified that he began seeking treatment for hearing loss and that he filed his service connection claim for hearing loss immediately after discharge from service.  He further testified that treatment and his claim for service connection were delayed because there was a problem with his discharge.  He had an other-than-honorable discharge that has since been upgraded to honorable.  The Veteran's representative has suggested that the June 2008 VA examination is suspect in that the results show 25 decibels straight across for each ear and in every frequency.  Moreover, it is in such stark contrast to the in-service examination reports.  The Board agrees.  

The Board finds that the June 2008 examination is inadequate in the fact that although the examiner stated that he reviewed the claims file, he failed to comment on the stark contrast between the results he obtained and the results of the November 2003 and April 2004 examiners, which showed severe hearing loss.  

The Board finds that the Veteran provided credible testimony that he sustained hearing loss during service.  Furthermore, the in-service examinations substantiate his contentions.  Consequently, the Board finds that this evidence outweighs the June 2008 examination report.  In giving the benefit of the doubt to the Veteran, the Board finds that service connection is warranted for bilateral hearing loss.  

Veterans Claims Assistance Act of 2000 (VCAA)

There is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the Veteran is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  The Board notes that RO letters in July 2004 and January 2009 informed the Veteran of the manner in which disability ratings and effective dates are assigned.  The RO will take such actions in the course of implementing this grant of service connection, and the Veteran may always file a timely notice of disagreement if he wishes to appeal from those downstream determinations. 


ORDER

Entitlement to service connection for a TBI and bilateral hearing loss is warranted.  To this extent, the appeal is granted.  


REMAND

The Veteran's most recent VA examination of his right knee occurred in May 2008.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  At the Veteran's May 2011 Board hearing, he testified that his right knee has gotten progressively worse.  Consequently, the Board finds that a new VA examination is warranted in order to determine the current severity of the disability.  

Additionally, the Board notes that the VA outpatient treatment records in the claims file are dated through December 2010.  The RO should obtain outpatient treatment records that have been generated since that time.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should obtain any and all relevant outpatient treatment records dated December 2010 to the present.

2.  The AMC should schedule the Veteran for a VA examination for the purpose of determining the severity of his right knee disability.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any special tests deemed medically advisable should be conducted.  Range of motion testing should be conducted, and if possible, the examiner should report (in degrees) the point in range of motion testing where motion is limited by pain.  If possible, the examiner should also offer an opinion as to the degree of additional functional loss (if any) due to weakness, fatigue, and incoordination, including during flare-ups.  Finally, the examiner should render an opinion regarding whether the Veteran suffers from recurrent subluxation and/or lateral instability.  If so, the examiner should state whether it is mild, moderate, or severe.

3.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claim remains denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



 
______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


